DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 1/28/2021 have been received and entered. Claims 1, 2, 4, 5, 10, 13, 22 and 24 have been amended. Claims 26-28 have been added. Claims 1-28 are pending in the application. The replacement drawings submitted on 1/28/2021 is accepted.
Applicants’ remark has been considered, but it is not persuasive to 35 U.S.C. 112 and Double patenting rejections. Regarding to 35 U.S.C 112, applicants argued that "The rejection appears to be based on the claim not reciting additional limitations that…However, “[b]reath of a claim is not to be equated with indefiniteness, In re Miller, 441 F.2d 689, 169 USPQ 597 (CCCP 1971)…, and if applicants have not otherwise indicated that they intend the invention to be of a scope different from that defined in the claims, then the claims comply with 35 U.S.C. 112, second paragraph”. See MPEP 2173.04. As such, it is not necessary to enumerate every feature that an Examiner alleges should be present. As such, the Applicant respectfully submits that a broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined (MPEP 2173.02)”, applicants further argued that “Applicant respectfully disagrees with the Office’s apparent assertion that the claims are indefinite with respect to the source of the input channels and coupling of the data collectors. The present application discloses a data collection system for collection and monitoring of data collected through a plurality of input channels, such as data from sensors, IoT devices, and the like. Referring to Figure 14, a data collection system may be disposed in an environment (such as an industrial environment where one or more complex systems, such as electro-mechanical systems and machines are manufactured, assembled, or operated). The data collection system may include onboard sensors and may take input, such as through one or more input interfaces or ports, from one or more limitations from the specification are not imported into the claims (In re Van Geuns, 988 F. 2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993))
Regarding to Double Patenting rejection, there is no terminal disclaimer filed by the applicant. Therefore, the double patenting rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites "a plurality of input channels for acquiring collected data”. However, there is no sensors provided in the claim to represent for sensor data which is collected through input channels which the disclosure indicated in figures 16-17. Therefore, the claim is unclear and not defined. 
 	With respect to claims 13 and 22, the claims are rejected by similar reasons as indicated in the claim 1 above. 
 	With respect to claim 26, the claim recites “from on-board sensors or via an input interface” is unclear and not defined, it seem to be “acquires collected data from on-board sensors via an input interface”. 
 	Dependent claims 2-12, 14-21, 23-25 and 27-28 are rejected based on the rejection of the based claims 1, 13, 22 and 26.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-19 and 23-28 of copending Application No. 16/226563. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely difference sets of the claims between the present application and the co-pending application are not seen to involve an inventive step. An industrial heating process of component in the co-pending application is a type of component in an industrial production line component in process as claimed in the present application in view of the ordinary and customary meaning in the art. Further, a video data and robotic manufacturing process is well-known in technology represent for the industrial process (see Gil, US 20170207926, pars 0009 and 0027 for purpose of collecting data process equipment).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. Please see section 2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	The reference of Eryurek et al (US 8044793) discloses integrated device alerts in a process control system.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRYAN BUI/Primary Examiner, Art Unit 2865